Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief request for review, filed 7/19/2021, have been fully considered and are persuasive.  The rejections presented in the action dated 4/19/2021 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Linder et al. (US 2005/0203567). Regarding claim 24, Linder discloses a filter assembly comprising a filter comprising a proximal portion comprising a plurality of support members (20) having a first major diameter and a distal portion comprising a mesh (14; [0048]) with an opening (e.g., opening formed at proximal end of mesh) having a second major diameter, and a wire tether (16, and proximal-most portion of 18, proximal to struts 20; see annotated figure below), wherein the second major diameter is less than the first major diameter in an unstressed expanded state and each of the plurality of support members forms a bend corresponding to the first major diameter by extending from the mesh outwardly relative to a central axis and back .

    PNG
    media_image1.png
    486
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    827
    media_image2.png
    Greyscale


Regarding claim 25, the mesh comprises a conical shape as understood in view of fig. 1 and par. [0018].
Regarding claim 26, the support members (20) comprise a plurality of wires, wherein the term “wire” is given its broadest reasonable interpretation of “a thin flexible thread or rod” and is not considered to denote any particular cross-sectional shape or material.
Regarding claim 27, the filter is radially compressible ([0017]; “when the struts move outwardly”; [0042]: “struts 20, move outwardly to deploy filter 14 during use”, thus the filter is capable of being radially compressed at some point).
Regarding claim 28, the limitation “wherein the filter is configured to fit in a lumen of a vessel in a compressed state, and the mesh is configured to contact the vessel” is a recitation of intended use. The prior art need only be capable of carrying out the intended use in order to meet the functional limitation. Because the filter is capable of being inserted into a lumen of a vessel in a compressed state and the mesh is capable of contacting the vessel, it meets this recitation of intended use. 
Regarding claim 29, the plurality of support members are configured to contact the vessel wall (e.g., when inserted into a vessel having an inner diameter matching the major diameter of the support members).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Pal et al. (US 2007/0016246; “Pal”). Linder discloses the invention substantially as stated above, but fails to disclose the configuration of the first and second major diameters when the filter is in the compressed state. 
Pal discloses another filter biased in the open position and comprising a proximal portion comprising a plurality of support members (18) and a distal portion comprising a mesh (16), and further teaches that the filter may be placed into a compressed state configured to fit within a vessel, wherein the support members form an outer surface having a constant diameter along its entire length when the filter is in its compressed state (see fig. 4; [0016], [0023]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Linder to construct the struts such that the major diameter of the support members when in the compressed state is constant as taught by Pal, in order to provide as small a delivery configuration as possible. With such a modification, the first major diameter (largest diameter of struts) and the second major diameter (diameter at opening of mesh) of the device of Linder as modified in view of Pal are the same. 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Adams et al. (US 2002/0004667). Linder discloses the invention substantially as stated above including that the support members of the filter members are configured to expand when deployed ([0017], [0042]), but Linder does not expressly disclose that the filter assembly comprises a sheath configured to enclose the filter. 
Adams discloses that it is well known in the art to include a sheath (18) as part of a filter assembly (12), the sheath maintaining a self-expanding filter (20/22) in its compressed delivery configuration ([0036]; fig. 2) to facilitate advancement of the filter through vasculature and to the intended treatment site as understood by one of ordinary skill in the art. Once at the intended treatment site, the filter is configured to expand upon removal of the sheath. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention . 
Claims 3-7, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Schaeffer (US 2006/0069405). Regarding claim 22, Linder discloses a filter assembly comprising a filter comprising a proximal portion comprising a plurality of support members (20) having a first major diameter and a distal portion comprising a mesh (14; [0048]) with an opening (e.g., opening formed at proximal end of mesh) having a second major diameter, and a wire tether (16, and proximal-most portion of 18, proximal to struts 20; see annotated figure above; alternatively, just element 16), wherein the second major diameter is less than the first major diameter in an unstressed expanded state and each of the plurality of support members forms a bend corresponding to the first major diameter by extending from the mesh outwardly relative to a central axis and back toward the central axis proximally from the bend. 
Linder does not expressly disclose that each of the support members extends proximally from the bend to a contact with another support member of the plurality of support members at the wire tether. Instead, the struts are spaced apart from one another at their proximal ends as illustrated in figure 1 of Linder.
Schaeffer discloses another filter that includes a plurality of support members (12) extending from a wire tether (46). The support members each comprise a wire, wherein the support members extend toward the central axis at their ends (14) to a contact with another support member of the plurality of support members at the wire tether (best shown in fig. 2b; noting that adjacent wires contact each other). A hub (11) attaches the struts to each other and to the tether by crimping the ends of the struts together in a compact bundle, wherein one end of the tether (46) is held in the center of the bundle as shown in fig. 2b. The hub advantageously includes echogenic marks or dimples thereon to facilitate viewing by ultrasonography ([0028]). It 
Regarding claim 3, the mesh comprises a conical shape as understood in view of fig. 1.
Regarding claim 4, the support members comprise a plurality of wires, wherein the term “wire” is given its broadest reasonable interpretation of “a thin flexible thread or rod” and is not considered to denote any particular cross-sectional shape or material.
Regarding claim 5, the filter is radially compressible ([0017; “when the struts move outwardly”; [0042]: “struts 20, move outwardly to deploy filter 14 during use”, thus the filter is capable of being radially compressed at some point).
Regarding claim 6, the limitation “wherein the filter configured to fit in a lumen of a vessel in a compressed state, and the mesh is configured to contact the vessel” is a recitation of intended use. The prior art need only be capable of carrying out the intended use in order to meet the functional limitation. Because the filter is capable of being inserted into a lumen of an appropriately sized vessel in a compressed state and the mesh is capable of contacting the vessel, it meets this recitation of intended use. 
Regarding claim 7, the plurality of support members are configured to contact the vessel wall (e.g., when inserted into a vessel having an inner diameter matching the major diameter of the support members).
Regarding claim 23, Linder does not expressly disclose that the filter assembly comprises a sheath configured to enclose the filter. Schaeffer teaches that it is known to include a sheath (65) as part of a filter assembly, wherein the filter can be held in a compressed configuration within the sheath to facilitate delivery or retrieval of the device as is known in the art (see [0025], [0033]; fig. 5b). The support members of the self-expanding filter expand upon . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Schaeffer as applied to claim 6 above and further in view of Pal et al. (US 2007/0016246; “Pal”). Linder discloses the invention substantially as stated above, but fails to disclose the configuration of the first and second major diameters when the filter is in the compressed state. 
Pal discloses another filter biased in the open position and comprising a proximal portion comprising a plurality of support members (18) and a distal portion comprising a mesh (16), and further teaches that the filter may be placed into a compressed state configured to fit within a vessel, wherein the support members form an outer surface having a constant diameter along its entire length when the filter is in its compressed state (see fig. 4; [0016], [0023]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Linder to construct the struts such that the major diameter of the support members when in the compressed state is constant as taught by Pal, in order to provide as small a delivery configuration as possible. With such a modification, the first major diameter (largest diameter of struts) and the second major diameter (diameter at opening of mesh) of the device of Linder as modified in view of Pal are the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/10/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771